Opinion of the Court, Barker, P. J. This is an action in case brought by appellee to recover damages for being ejected from one of appellant’s street cars, after be had taken passage thereon. A trial resulted in a verdict and judgment for §90. The evidence shows that appellee took passage on one of appellant’s electric cars at a time when all the seats inside the car were occupied, but when there was plenty of standing room within and the aisle was clear. He, with three others, took position on the rear platform, when they were requested by the conductor to go inside. It was against the rules of the company to allow passengers to ride on the rear platform. The others passed in, but appellee refused. He was several times so requested by the conductor, but each time refused and persisted in standing on the platform. At length the conductor told Mm he must either go in the car or get off, and refused to go further with the car until appellee should comply. Appellee then left the ear, no violence being used toward Min. The conductor did not lay his hands upon him or offer to do so. It is difficult for us to understand upon what theory the plaintiff is entitled to damages. The rule which he refused to comply with and ■ because of the enforcement of which he was denied passage on the car was established for the safety of passengers and the convenience of employes operating the car. It was a reasonable and proper rule. He saw fit to stand out in defiance of it, evidently from sheer stubbornness, or to invite an assault from the conductor. A street car company has the right to require of passengers the observance of all reasonable rules tending to promote the safety and convenience of passengers and the successful conduct of its business. So long as a passenger observes such rules, the company is bound to carry him; but when he wantonly refuses to obey them, the company has the right at once to expel him, using no more force than may be necessary for that purpose. Appellee contends that he had not sufficient knowledge of the rule. We do not think it was necessary for the conductor to have exhibited a rule, or told appellee in terms that the company had adopted such a one. The request of the conductor was reasonable, made in observance of the rule, and it was the duty of appellee to comply, instead of standing out against it with childish obstinacy, as he did. The conductor should have control of His car with the right to enforce all needed regulations, and all reasonable requests made by him -with that end in view, should be obeyed by passengers. The judgment will be reversed, and inasmuch as we find that the facts are such that the plaintiff has no cause of action, the cause will not be remanded.